     Case 3:20-cv-00715-E-BK Document 7 Filed 04/17/20               Page 1 of 1 PageID 22



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

EDWON KUMONT JULIAN,                            §
#01960750,                                      §
                                                §
               Petitioner,                      §
                                                §
V.                                              §           No. 3:20-cv-715-E-BK
                                                §
LORIE DAVIS, DIRECTOR,                          §
TDCJ-CID,                                       §
                                                §
               Respondent.                      §

             ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
        RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        Before the Court are the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (Doc. No. 5). No objection was filed by Petitioner Edwon Kumont Julian within

fourteen days as proscribed by Federal Rule of Civil Procedure 72(b)(2). Having reviewed the

findings, conclusions and recommendation for plain error, the Court is of the opinion that they are

correct and should be accepted. It is therefore ORDERED that the Findings, Conclusions and

Recommendation of the Magistrate Judge are accepted.

        The Court therefore ORDERS that Petitioner’s successive habeas petition is transferred to

the United States Court of Appeals for the Fifth Circuit. See 28 U.S.C. § 2244(b)(3); 28 U.S.C.

§ 1631.

        SO ORDERED; signed this 17th day of April, 2020.




                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE
